Citation Nr: 0431562	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-15 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective prior to October 29, 1996, for 
the award of a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from August 1969 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that granted a total disability rating based on 
individual unemployability (TDIU), effective from July 8, 
1997.  

In December 2000, the Board issued a decision in this case in 
which it awarded an effective date of October 29, 1996, for 
the TDIU.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court). Pursuant 
to a Joint Motion for Remand and for Stay of Proceedings, in 
a February 2002 Order, the Court vacated the Board's decision 
and remanded the matter to the Board for consideration of 
issues raised in the Joint Motion. 

The Board issued another decision in April 2003 that denied 
an effective date prior to October 29, 1996, for the TDIU.  
The veteran also appealed that decision of the Board to the 
Court.  Pursuant to another Joint Motion for Remand, a Court 
Order in April 2004 vacated that Board decision and again 
remanded the case to the Board for further consideration of 
issues that were raised in the Joint Motion.  

The case is again before the Board for appellate review.  


FINDINGS OF FACT

1.  An informal claim for a total disability rating based on 
individual unemployability due to service-connected 
disability was received on May 11, 1995.  

2.  The medical evidence shows that the veteran was unable to 
obtain and retain substantially gainful employment beginning 
March 9, 1995.  


CONCLUSION OF LAW

The veteran was individually unemployable by reason of 
service-connected disabilities, effective from March 9, 1995.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 3.400, 4.1, 4.15, 4.16, 4.19 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the June 1999 rating decision, July 1999 
statement of the case, and October 1999 supplemental 
statement of the case, the RO provided the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate the claim.  In addition, in the October 2002 
supplemental statement of the case, the RO provided the text 
of the VA regulation that implements the notice and duty to 
assist provisions and explains the responsibilities of VA and 
the veteran to identify and/or secure evidence relevant to 
the appeal.  Also in the supplemental statement of the case, 
the RO advised the veteran that if there was additional 
evidence he wanted it to consider, he should notify that 
office, which would make reasonable efforts to obtain it.  
Further, the veteran has repeatedly indicated that he has no 
additional evidence to submit.  In consideration of the above 
and in light of the Board's full grant herein of the benefit 
sought by the veteran, the Board is satisfied that the 
veteran has been afforded all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the Board emphasizes that 
the claim for an earlier effective date involves the issue of 
entitlement to TDIU prior to October 29, 1996.  Therefore, 
only such historic evidence pertaining to employability and 
disability status of each service-connected disability before 
that date, rather than recent examinations or records, is 
relevant to the appeal.  The pertinent evidence of record 
consists of VA treatment records, several medical examination 
reports, correspondence relating to a Vocational 
Rehabilitation claim, and employment information.  Review of 
the claims folder reveals no indication or allegation from 
the veteran or his representative that the evidence from the 
applicable time period is incomplete.  Therefore, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. § 
5103A.

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  In this 
regard, the Board notes that the veteran wrote in April 2002 
and in October 2004 that he had no further evidence to 
submit.  Because all required notice and assistance has been 
given, there is no indication that the Board's present review 
of the claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Analysis

Generally, the effective date of an increased rating will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  An increase in disability compensation may 
be granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2004).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
service-connected disability, it disability must be rated at 
40 percent or more, and sufficient additional must be rated 
at 60 percent or more; if there are two or more disabilities, 
at least one disability must bring the combined rating to 70 
percent or more.  If a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities. 38 
C.F.R. § 4.16(b).  Individual unemployability must be 
determined without regard to any non-service-connected 
disabilities.  38 C.F.R. § 3.341(a).  

Pursuant to the April 2004 Joint Motion, the Court's Order 
held that a communication from the veteran that was received 
on May 15, 1995, and the report of an examination by a 
private physician dated May 5, 1995, constituted an informal 
claim for a TDIU.  The Court directed the Board to consider 
whether the veteran met the requirements for a TDIU at that 
time and, if so, whether he became unable to obtain or 
maintain substantially gainful employment within the one-year 
period prior to the date of receipt of the May 1995 informal 
claim.  

Review of the record reveals that, in 1995, service 
connection was in effect for low back strain and for right 
shoulder tendonitis with adhesive capsulitis, each evaluated 
10 percent disabling, and for residuals of a right ring 
finger fracture, evaluated 0 percent disabling.  Service 
connection was later established for major depressive episode 
with psychotic features, evaluated 30 percent disabling, 
effective from October 29, 1996.  The rating for the 
veteran's low back disability was increased to 40 percent and 
the rating for the right shoulder disability was increased to 
20 percent, each effective from July 8, 1997.  In addition, 
service connection was established for reflex sympathetic 
dystrophy associated with the right shoulder disability, 
rated 20 percent disabling, effective from July 8, 1997.  The 
combined rating for the veteran's service-connected 
disabilities beginning October 29, 1996, was 40 percent and, 
effective from July 8, 1997, was 70 percent.  Therefore, only 
the veteran's low back, right shoulder tendonitis, and right 
ring finger disabilities can be considered in this case, 
because those were the only disabilities for which service 
connection had been established prior to October 29, 1996.  

The record indicates that the veteran completed four years of 
college, worked as an electrician, and had no other training 
or education.  He reported that he had not worked since May 
1994.  

An April 1994 physical medicine clinic report notes that the 
veteran's capacity for work involving physical activity was 
"low to nil."  The examiner further commented, however, 
that he would require vocational rehabilitation to learn job 
skills not requiring physical activity.  The Board believes 
that the examiner's assessment of the veteran's disabilities 
indicates that he was, at that time, still able to maintain 
employment.  

The medical evidence shows that, on examination of the 
veteran's back in September 1994, it was noted that he 
ambulated with a cane and was able to sit in and rise from a 
chair without difficulty or discomfort.  There were no 
postural abnormalities or fixed deformities.  Examination of 
the back was within normal limits.  The veteran was unable to 
comply with range of motion testing, however, due to reported 
pain.  

The report of an evaluation by a VA physician, dated March 9, 
1995, listed the veteran's complaints of right shoulder pain 
and low back pain with radiation to both legs, noting that 
his condition was chronic and could be progressive.  Although 
no specific clinical findings were recorded other than pain 
on turning parts of his body, the examiner did indicate that 
the veteran was unable to stand for more than five minutes, 
could sit less than 10-15 minutes, could walk just one block, 
and was able to lift only 3-5 pounds, all due to back pain.  
The examiner commented that the veteran's ability to engage 
in sustained work was poor and that he could not return to 
work at that point.  

A VA psychologist evaluated the veteran on May 5, 1995.  The 
psychologist noted that the veteran held himself rigidly, 
leaned on a cane, limped, and occasionally grimaced with 
pain.  The veteran stated that he was unable to work because 
of his shoulder and back pain.  He had been followed in the 
Pain Clinic since 1991.  It was noted that the veteran was 
even more disabled by his thought disorder and depression.  
The psychologist's examination related to the veteran's 
current psychological status and her report did not 
specifically comment on orthopedic clinical findings or the 
disabling effects of the orthopedic disabilities for which 
service connection was then in effect.  

On May 11, 1995, a communication was received from the 
veteran concerning his claims for increased ratings for his 
service-connected orthopedic disabilities and for service 
connection for a psychiatric disability.  He stated that he 
could not obtain any relief from his pain and, as a result, 
had lost his job.  This document, along with the May 5, 1995, 
VA psychologist's report, was identified in the Joint Motion 
as constituting an informal claim for a TDIU.  

The VA psychologist who evaluated the veteran in May 1995 
again wrote on October 29, 1996, reiterating the pertinent 
portion of her previous report essentially verbatim.  

In May 1997, a private orthopedic surgeon examined the 
veteran and listed his complaints as constant, severe, and 
unrelenting pain in his lower back and right shoulder.  On 
examination, it was noted that the veteran could not stand 
erect and that he walked with the aid of a cane.  He could 
not heel or toe walk because of instability.  There was some 
limitation of motion of the right shoulder; range of motion 
of the back was not reported.  The examiner commented that 
the veteran's physical findings were essentially stable.  He 
stated further that he was "virtually unemployable as he 
cannot stand nor ambulate efficiently without external 
support."  

The Board finds that the May 1995 VA psychologist's report 
does not, in itself, demonstrate that the veteran was 
unemployable, because the psychologist did not record any 
pertinent abnormal clinical findings regarding the veteran's 
orthopedic disabilities.  Nor did she herself comment on the 
veteran's employability; she merely recorded the veteran's 
own subjective assessment of his employability.  

Nevertheless, the March 9, 1995, VA physician's report does 
show that the veteran was severely limited by his service-
connected orthopedic disabilities and that physician also 
commented that the veteran's ability to engage in sustained 
work was poor and that he could not return to work at that 
point.  The Board finds that, based on the March 9, 1995, 
report, the veteran met the criteria for a TDIU at that time.  

As set forth above, an increased rating may be assigned for a 
disability prior to the date of receipt of the claim for 
increase if the evidence shows that an increase in disability 
occurred within one year of that date.  In this case, the 
claim for a TDIU was received on May 11, 1995.  Because the 
Board finds that the criteria for a TDIU were met on March 9, 
1995, but not earlier, a 100 percent rating should be 
assigned on the basis of individual unemployability, 
effective from that date.  

Inasmuch as a TDIU is currently in effect, effective from 
October 29, 1996, the Board concludes that an earlier 
effective date of March 9, 1995, should be assigned.  


ORDER

An effective date of March 9, 1995, is assigned for a total 
disability rating based on individual unemployability due to 
service-connected disability, subject to the law and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



